DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
	Note that the examiner has changed for this application.

Status of the Claims
Claims 1-23 are pending (claim set as filed on 12/01/2020).  
Claims 15-22 are withdrawn from further consideration by the examiner as being drawn to a non-elected invention (37 CFR 1.142(b)).  
Therefore, method claims 1-14 and 23 are presented for examination.

Priority
	This application is a CON of PCT/GB2015/054176 which has a foreign application to UK 1423363.9 filed on 12/30/2014.

Withdrawal of Rejections
	The response and amendments filed on 12/01/2020 are acknowledged.  Any previously applied minor objections and/or minor rejections (i.e.  formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant's formality corrections 
Briefly, the previous §102 anticipation claim rejections have been withdrawn necessitated by Applicant’s amendments to remove the word “about” in the concentrations.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S.  Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-13, and 23 are rejected under 35 U.S.C.  103 as being unpatentable over O'Flaherty (Anaerobic Digestion of Agricultural Residues, 2010 - cited by the ISA and in the IDS filed on 06/29/2017) in view of Mets (US 2014/0011251 Al).
O'Flaherty’s general disclosure is related to the biotechnological application of methanogenesis known as anaerobic digestion for the generation of methane (CH4) as a usable fuel (see page 265: Introduction).
Regarding claims 1-2 and 23, O'Flaherty discloses the carbon flow in methanogenesis: 1,hydrolytic/fermentative bacteria; 2, obligate hydrogen-producing bacteria; 3, homoacetogenic bacteria; 4a, acetoclastic methanogens; 4b, hydrogenotrophic methanogens; 5, fatty acid synthesizing bacteria which converts hydrogen and carbon dioxide (H2/CO2) into 4) (see p.  266 Figure 11.1 & adjoining pages 268-269: Methanogenesis).  O'Flaherty teaches the effects of micronutrients on anaerobic digestion: trace elements (sulfur, potassium, calcium, magnesium, iron, nickel, cobalt, zinc, manganese, and copper – 10 of the 18 nutrients in claim 2) are required for efficient anaerobic digestion and are usually present in sufficient amounts (see page 271: Nutrients).  Claim interpretation: with respect to the last “wherein” clause of claim 1, the intended effect of degrading dead microbial cells to release nutrients and maintain a relative nutrient concentration, will necessarily occur if the invention works as claimed and the other limitations of claim 1 are met because the active steps are taught. Similarly, the last “thereby” clause of claim 23 will necessarily occur if the invention works as claimed and the other limitations of claim 23 are met. Therefore, the last “wherein” clause of claim 1 and the last “thereby” clause of claim 23 have been considered but do not provide patentable weight because they are intended results (MPEP 2111.04).
Regarding claims 3-4, O'Flaherty discloses there are three main types of anaerobic digestion reactor configurations: batch reactor are filled with the feedstock, left for a period (the hydraulic retention time), and then emptied; in one-stage continuously fed systems all the methanogenic reactions take place in one reactor; and in two or multistage continuously fed systems (p.276 Figure 11.2 and page 277: Anaerobic bioreactors for agricultural applications).  Several methods of mixing are commonly used, including gas mixing, where biogas is collected, compressed, and injected back into the digester, usually through lances, promoting mixing from the gas bubbles (see page 278 and Figure 11.3).  Furthermore, O’Flaherty teaches that trace elements limitations can arise and, thus, it is sometimes necessary to supplement a batch with trace elements (p.  271, last sentence): this reads upon claim 3’s limitation of supplementing the batch with one or more nutrients.
claims 9-13, O'Flaherty teaches the characteristics and operational parameters with various retention times (days) dependent on the feedstock (see page 273: Table 11.2).
However, O’Flaherty does not teach specific concentrations of the claimed nutrients (claims 1 and 23) nor does O’Flaherty teach 8 of the 18 claimed nutrients (claim 2)
Mets teaches the medium for culturing archaea comprises one or more nutrients that are inorganic elements, or salts thereof.  Common inorganic elements include but are not limited to sodium, potassium, magnesium, calcium, iron, chloride, sulfur sources such as hydrogen sulfide or elemental sulfur, phosphorus sources such as phosphate and nitrogen sources such as ammonium, nitrogen gas or nitrate.  Exemplary sources include NaCl, NaHCO3, KCI, MgCl2, MgSO4, CaCl2, ferrous sulfate, Na2HPO4, NaH2PO4H2O, H2S2 Na2S, NH4OH, N2, and NaNO3.  In some embodiments, the culture medium further comprises one or more trace elements selected from the group consisting of ions of barium, bromine, boron, cobalt, iodine, manganese, chromium, copper, nickel, selenium, vanadium, titanium, germanium, molybdenum, silicon, iron, fluorine, silver, rubidium, tin, zirconium, cadmium, zinc, tungsten and aluminum (see [0178] - [0180]).  Note that all 18 of the claimed nutrients are taught by Mets.  
With respect to the claimed concentration ranges, Mets teaches “the materials and amounts of each material of the culture medium that supports the active phase of the methanogenic microorganisms will vary depending on the species or strain of the microorganisms of the culture.  However, it is within the skill of the ordinary artisan to determine the contents of culture medium suitable for supporting the active phase of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the trace element nutrients such as taught by Mets in the method of O'Flaherty.  To one of ordinary skill in the art, trace elements nutrients are considered to be well-known, routine, and conventionally employed in liquid media or fermentation broths to facilitate the growth of microorganisms.  Hence, since the trace elements are known, it would be considered a predictable combination of known prior art elements for a predictable result (see MPEP 2141 (Ill): Exemplary rationales).  The ordinary artisan would have had a reasonable expectation of success because all of the references in the same field of endeavor directed to cultivation of microorganisms for the production of biogas.

Claims 1-14 and 23 are rejected under 35 U.S.C.  103 as being unpatentable over Krajete (WO 2014/128300 Al - cited by the ISA and in the IDS filed on 06/29/2017) in view of Mets (US 2014/0011251 Al).
Krajete's general disclosure relates to a method and system for producing methane comprising contacting methanogenic microorganisms in a reaction vessel with hydrogen and carbon dioxide (see abstract).  
Regarding claims 1 and 23, Krajete teaches a method of converting hydrogen and carbon dioxide into methane by methanogenic microorganisms in a reaction vessel, comprising contacting the methanogenic microorganisms with a gas feed comprising hydrogen and carbon dioxide (see page 4, lines 7-20).  The reaction vessel medium is the liquid medium inside the reaction vessel of the bioreactor, i.e.  the cell suspension, which comprises the methanogenic microorganisms (see page 61, lines 3-5).  The liquid phase comprises water and all substances dissolved therein, such as all medium components, dissolved gases, nitrogen, salts, vitamins, trace elements and others (see page 34, lines 2-6, and pages 56-57, lines 21-25, and pages 122-123: Experiments).  Claim interpretation:  With respect to the last “wherein” clause of claim 1, the intended effect of degrading dead microbial cells to release nutrients and maintain a relative nutrient concentration, will necessarily occur if the invention works as claimed and the other limitations of claim 1 are met.  Likewise, the last “thereby” clause of claim 23 will necessarily occur if the invention works as claimed and the other limitations of claim 23 are met.  Therefore, the last “wherein” clause of claim 1 and the last “thereby” clause of claim 23 do not provide patentable weight.
claims 3-7, Krajete teaches the oxidation reduction potential may be adjusted using a reducing agent, such as sodium sulphide or hydrogen sulphide, or by adjusting the total hydrogen or oxygen gas feed into the reaction vessel and is based upon nitrogen content (see pages 21-22).  The pH value inside the reaction vessel in the method is maintained in the range from 4.0 to 9.0 (see page 22, lines 27-30).  Parameters, such as H2/CO2 partial pressure ratio, pH, temperature, stirring speed, pressure, oxidation reduction potential or medium or medium component (i.e.  consumables) feed rate, i.e.  fresh medium supply rate, have to be adjusted according to the specific needs of the microorganism strain selected and the procedural requirements depending for example on the phase of the methanogenic microorganisms in the reaction vessel (see pages 57-58, lines 22-11).
Regarding claims 8-13, Krajete teaches the reaction vessel may be connected to all necessary devices and measuring probes for adjusting the fermentation conditions of the invention to grow the methanogenic microorganisms up to a desired biomass concentration and/or to switch the phase of the methanogenic microorganisms or to keep the cells in one of the phases over a period of time which may be selected from the experimenter.  The period of time may be understood as minutes or hours or days or even longer.  The method of the invention also allows keeping the methanogenic microorganisms in a non-methane-producing state without further cell growth (see page 83, lines 16-23, and page 118, lines 1-5).
Regarding claim 14, Krajete teaches the system may further comprise at least one device for recovery, purification, enriching, storing, recycling and/or further processing of off-gas, hydrogen, water, oxygen, chlorine, electric energy, carbon dioxide, H2S, sodium sulphite, 
However, Krajete does not teach specific concentrations of the claimed nutrients (claims 1 and 23) nor does Krajete teach all 18 of the claimed nutrients (claim 2)
Mets teaches the medium for culturing archaea comprises one or more nutrients that are inorganic elements, or salts thereof.  Common inorganic elements include but are not limited to sodium, potassium, magnesium, calcium, iron, chloride, sulfur sources such as hydrogen sulfide or elemental sulfur, phosphorus sources such as phosphate and nitrogen sources such as ammonium, nitrogen gas or nitrate.  Exemplary sources include NaCl, NaHCO3, KCI, MgCl2, MgSO4, CaCl2, ferrous sulfate, Na2HPO4, NaH2PO4H2O, H2S2 Na2S, NH4OH, N2, and NaNO3.  In some embodiments, the culture medium further comprises one or more trace elements selected from the group consisting of ions of barium, bromine, boron, cobalt, iodine, manganese, chromium, copper, nickel, selenium, vanadium, titanium, germanium, molybdenum, silicon, iron, fluorine, silver, rubidium, tin, zirconium, cadmium, zinc, tungsten and aluminum (see [0178] - [0180]).  Note that all 18 of the claimed nutrients are taught by Mets.  
With respect to the claimed concentration ranges, Mets teaches “the materials and amounts of each material of the culture medium that supports the active phase of the methanogenic microorganisms will vary depending on the species or strain of the microorganisms of the culture.  However, it is within the skill of the ordinary artisan to determine the contents of culture medium suitable for supporting the active phase of the microorganisms of the culture” (p.14 ¶ [0176] for the quote and [0174] – [0180] for context).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the trace element nutrients such as taught by Mets in the method of Krajete.  To one of ordinary skill in the art, trace elements nutrients are considered to be well-known, routine, and conventionally employed in liquid media or fermentation broths to facilitate the growth of microorganisms.  Hence, since the trace elements are known, it would be considered a predictable combination of known prior art elements for a predictable result (see MPEP 2141 (Ill): Exemplary rationales).  The ordinary artisan would have had a reasonable expectation of success because all of the references in the same field of endeavor directed to cultivation of microorganisms for the production of biogas.
Examiner's Response to Arguments
Applicant's arguments filed on 12/01/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record.  The Examiners response to the Applicant’s argument(s) are detailed below.

 With respect to concentration ranges, Mets teaches “the materials and amounts of each material of the culture medium that supports the active phase of the methanogenic microorganisms will vary depending on the species or strain of the microorganisms of the culture.  However, it is within the skill of the ordinary artisan to determine the contents of culture medium suitable for supporting the active phase of the microorganisms of the culture” (see Mets, p.14 ¶ [0176] for the quote and [0174] – [0180] for context).  The claimed ranges of concentrations for the trace elements is “optimization within prior art conditions or through routine experimentation” (MPEP 2144.05 (I)).  MPEP 2144.05 (I) states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  Therefore, the claimed ranges were considered but do not support patentability.
With respect to the intended effect of degrading dead microbial cells to release nutrients and maintain a relative nutrient concentration, this will necessarily occur if the invention works as claimed and the other limitations of claim 1 are met.  The Applicant argued O’Flaherty did not disclose the claimed method because in section 11.3.3 O’Flaherty teaches, usually present in sufficient amounts in most agricultural waste that are treated in anaerobic digesters” (p.  271, section 11.3.3).  O’Flaherty’s next sentence noted that, with energy crops, trace element limitations can arise.  Once again, “can” doesn’t mean “will” and when interpreted in context with the preceding sentence, O’Flaherty teaches supplemental trace elements are usually not required.  
The Applicant also argued “Krajete also discloses a system in which nutrients are supplied on an ongoing basis.  See, Page 33, lines 11-12.  Krajete discloses a system having a device for introducing into or removing from the bioreactor or reaction vessel a liquid substance or a cell suspension.  This allows the recovery and recycling of used medium, medium components, and other substances.  See, Page 32, lines 7-24” (Applicant’s response p.11: Krajete).  Note that Krajete discloses that the embodiments cited by the Applicant are either preferred embodiments (page 33, line 4) or optional embodiments as indicated by (emphasis added) “In addition, the system may further comprise…” (page 32, line 7).  Note that Krajete also discloses a bioreactor that doesn’t include supplying liquid nutrients to the bioreactor but, instead, only a gas (see Krajete page 24, lines 13-21).  Therefore, the Applicant is pointing to select embodiment of what Krajete discloses, but there are other embodiments that read on the instant application.
Regarding claim 2, the Applicant’s arguments are mostly reiterated arguments that are directed to claim 1, from which claim 2 depends.  All of those arguments were addressed above.  The only additional limitation of claim 2 is related to requiring 18 nutrients within the said ranges and the Applicant argued O’Flaherty and Krajete did not address the claimed ranges for all nutrients.  As explained above, Metz teaches all 18 nutrients of the instant claims and the ranges of concentrations for them is “optimization within prior art conditions or through routine experimentation” (MPEP 2144.05 (I)) – see above for a more detailed analysis.

Conclusion
No claims were allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Correspondence information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN GREENWOOD
Examiner, Art Unit 1653

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653